DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 15/438028, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claims of the current application are not adequately disclosed or enabled by the disclosure of the prior filed parent application.  The pending claims are examined based on the effective filing date which is October 23, 2017 of the current application rather than the priority date of the parent application US Application No. 15/438028.  The subject matter “wherein the open support layer and the additional layer have a combined air permeability of greater than 45 CFM and less than 1100 CFM” recited in claim 16 is not disclosed nor required in the parent application. 
Claim Objections
 Claim 16 is objected to because of the following informalities:  "mechanically attached to".  Appropriate correction is required.
Double Patenting
Claims 1-15 of this application is patentably indistinct from claims 1, 2, 4-8, 11-13, 18-21, and 26, respectively, of Patent No. 10,814,261. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
 A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
 Claims 1-15  are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 4-8, 11-13, 18-21, and 26, respectively, of prior U.S. Patent No. 10,814,261. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 19, 20, 21, 23, 24, 25, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Healey (US 20100107881).
For claim 16, Healey is relied upon as follows:  
A filter media (filter media 10; Fig. 1A; par [0047]), comprising:
an open support layer (cover layer 18;Fig. 1A; par [0048])  having an air permeability of greater than 1100 CFM and less than or equal to 20000 CFM (par [0072]; overlaps with claimed range);
a charged fiber layer (coarse layer 16; Fig. 1A; pars [0047], [0063], [0065])  mechanically attached the open support layer (top layer 18; par [0079]), wherein the charged fiber layer comprises a first plurality of fibers comprising a first polymer (non-binder fibers, par [0066]; polymer forming non-binder fibers) and a second plurality of fibers comprising a second polymer (binder fibers, par [0065]; the polymer forming the core of the binder fibers);
an additional layer associated with the open support layer and the charged fiber layer (par [0053]); and
wherein the open support layer and the additional layer have a combined air permeability of greater than 45 CFM and less than 1100 CFM. It would have been obvious at the effective filing date of the current invention for one of ordinary skill in the art to envisage the combined air permeability of the cover layer 18 and the additional filtration layer to be within the range greater than 45 CFM and less than 1100 CFM because Healey discloses the permeability of the top layer is 100-1200 CFM and the permeability of the additional layer is 10-1000 CFM at pars [0055] and [0072].
For claim 17, Healey is relied upon as set forth above and further discloses wherein the additional layer is selected from the group consisting of a meltblown layer, a spunbond layer, or a carded web layer (par [0054]).
For claim 19, Healey is relied upon as set forth above and further discloses wherein the open support layer is a spunbond layer (par [0072]).
For claim 20, Healey is relied upon as set forth above and further discloses wherein the additional layer has an average fiber diameter of greater than or equal to 0.5 microns and less than or equal to 20 microns (par [0053]).
For claim 21, Healey is relied upon as set forth above and further discloses wherein the charged fiber layer is needled to the open support layer and/or the additional layer (par [0079]).
Claim 23, further discloses wherein the charged fiber layer is needled to the open support layer at a penetration depth of needling of greater than or equal to 8 mm and less than or equal to 20 mm.  The limitation fails to patentably distinguish over the prior art and instead describes a process of manufacturing the product rather than the structure of the product, i.e., product-by-process.  See MPEP § 2113(I)
For claim 24, Healey is relied upon as set forth above and further discloses wherein a difference in dielectric constants between the first polymer (nylon, par [0066]) and the second polymer (polypropylene, par [0065]) is greater than or equal to 0.8 and less than or equal to 8.  Note: dielectric constants p. 23 in Table 1 of spec. 10/23/2020.
For claim 25, Healey is relied upon as set forth above.  It appears that Healey does not disclose wherein the open support layer has an air permeability of greater than or equal to 2500 CFM and less than or equal to 20000 CFM.  However, at par [0048], Healey discloses “FIG. 1A illustrates a top layer 18 [i.e., open support layer, as set forth above] disposed on the upstream side of the filter media 10 to function as an upstream dust holding layer. The top layer 18 can also function as an aesthetic layer.”  Since Healey teaches that the open support layer functions as an aesthetic layer, it is not expected to provide filtering capability with an air permeability of greater than or equal to 2500 CFM and less than or equal to 20000 CFM.  Therefore, because the open support layer 18 disclosed in Healy can be used decoratively rather than for filtration, it would have been obvious for the open support layer 18 to have a very high permeability (e.g., within the claimed air permeability of greater than or equal to 2500 CFM and less than or equal to 20000 CFM) so as to not impede the filtration capability of the rest of the filter media 10.  Furthermore, the instant disclosure rely upon the criticality of the air permeability of the open support layer for the operation of the invention. Accordingly, the difference between the prior art and instant invention fails to patentably distinguish over the prior art because it is one of degree rather than kind.  See MPEP §2144.05(III).
For claim  26, Healey is relied upon as set forth above and further discloses a support layer (pars [0075]-[0079]) that holds at least the charged fiber layer (pars [0063], [0082]) in a waved configuration and maintains separation of peaks and troughs of adjacent waves of the charged fiber layer (pars [0051]-[0054], [0063], [0075]-[0078], [0082], [0083]).
For claim 27, Healey is relied upon as set forth above and further discloses the support layer extends across the peaks and into the troughs to substantially fill the troughs (pars [0075]-[0078]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Healey (US 20100107881) in view of Sahbaee (US 20150375150).
For claim 18, Healey is relied upon as set forth above and discloses the open support layer.  It appears that Healey does not disclose explicitly that said open support layer is a mesh.  However, Sahbaee is analogous art and teaches that a mesh is a suitable material for forming the outer cover layer of a filter media (par [0060]).  It would have been obvious at the effective filing date of the current invention for the top layer 18 of Healey to be substituted for a mesh since Sahbaee discloses this as an art recognized material suitable for the intended used to cover the filter media of Healey. See MPEP §2144.07.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Healey (US 20100107881) in view of Kohli (US 20090255226).
For claim 22, Healey is relied upon as set forth above and further discloses the charged fiber layer is needled to the open support layer (par [0079]) but does not specifically state a punch density.  Kohli is analogous art and teaches that the punch density is a result effective variable that affects the undesirable widening of pore size or diameter (par [0042]).  It would have been obvious for one of ordinary skill in the art at the effective filing date of the present invention to routinely experiment and optimize the  punch density of the needling process of Healey for a range as claimed that is greater than or equal to 1.5 punches per square centimeter and less than or equal to 60 punches per square centimeter in order to avoid undesirable widening of the pore diameter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 4650506 teaches multilayered microfiltration medium; US 3476636 teaches a technique involving needle punching a nonwoven fibrous web; US 4324574 teaches a layered composite; US 8172092 discloses a multi-layer filter media comprising a scrim layer;  US 5792242 and US 5800769 each teaches a nonwoven web of electret fibers needle-punched to an open scrim support; US 9687771, US 9718020, US 7883562, US 8197569, US 8202340, US 8882875, and US 8257459 each disclose a filter media with the limitations of the instant invention; US 20060292947 and US 20070023958 each teaches a shaped filter media element that is self-supporting; US 5979030 and US 5898981 each discloses a manufacturing method for a filter media; US 6211100 teaches a filter media; US 9808753 discloses a system and process for making a peated filter media; US 7717986 teaches an air filter with an electret; US 20160199765 teaches a nonwoven fabric an air purifier with a polymer; US 5230800 teaches an electret nonwoven filter web; US 4874399 teaches electret filter comprising electret fibers containing polypropylene; US 3298080 teaches a method of producing a needled fabric; US 20160256806 teaches a composite filter media comprising a porous conductive layer; US 20170080368 teaches the instant invention; US 6090469 teaches composite web comprising a first layer of a staple fiber web and a second layer of a non-woven web; US 20110147976 teaches a method of forming a meltblown fiber web; US 8608817 teaches a filter media with one or more layers formed of a meltblown material; US 20100000411 discloses a method and apparatus using a filter element comprising a filter media with one or more layers formed of a meltblown fiber web; US 20130108831 discloses nonwoven electret fibrous web; US 20160177891 discloses a filter element comprising a multilayer laminate construction; US 3570085 teaches mechanically interlocking at least one non-woven fibrous web; and GB 1408392 discloses a process for producing non-woven fabric involving needle punch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        October 17, 2022